. Mr. Justice Wilkin delivered the opinion of the Court: In passing upon the several grounds of reversal insisted upon, it will be proper to determine, first, what the collector was required to prove in order to make out a prima facie case in favor of the People. Section 39, article 9, chapter 24 of the Eevised Statutes, (1 Starr & Curtis, p. 501,) makes it the duty of the city collector of special assessments to make report to the general officer of the county authorized to apply for judgment and sell lands for taxes, “of all the lands, town lots and real property on which- he shall have been unable to collect special assessments,” etc., and further provides, that his report, “when so made, shall be prima facie evidence that all the forms and requirements of the law in relation to making said return have been complied with, and that the special assessments mentioned in said report are due and unpaid.” Section 40 of the same article provides, that said general officer shall proceed to obtain judgment against said lots, etc., for said special assessments remaining due and unpaid, “at the same time and in the same manner as is or may be by law provided for obtaining judgments against lands for taxes due and unpaid the county and State. * * * In obtaining said judgment * * * the said officer shall be governed by the general revenue laws of this State, except when otherwise provided herein.” Section 191 of the Eevenue act (2 Starr & Curtis, p. 2086,) prescribes the manner of proceeding to obtain judgment for delinquent taxes, generally, and under it this court has often held that the collector’s report, and proof of notice of the application for judgment, make out a prima facie case for the People. (Durham v. The People, 67 Ill. 414; Chiniquy v. The People, 78 id. 570; Mix v. The People, 81 id. 118; Same v. Same, 86 id. 312.) It makes no difference in this regard whether the application is for a delinquent general tax, or a special tax, or special assessment. These decisions do not rest upon the latter clause of section 39 above quoted, but upon the presumption that the public officers making the assessment have done their duty. Lehmer v. The People, 80 Ill. 601 ; The People v. Givens, 123 id. 352; Brackett v. The People, 115 id. 29; Frew v. Taylor, 106 id. 159. No objection is made here to the collector’s report or his proof of publication, and therefore, upon offering them in evidence, the People were entitled to the judgment rendered, unless appellant overcame that prima facie case, or offered to do so, by competent proof. Whether he made such an offer will depend upon how far he was concluded by the judgment of confirmation of said assessment by the county court of McLean county. Section 39, Article 9, from which we have already quoted, further provides: “And upon the application for judgment upon such assessment no defense or objection shall be made or heard which might have been interposed in the proceeding for the making of such assessment or the application for the confirmation thereof.” To the same effect are numerous decisions of this court. People v. Brislin, 80 Ill. 423; Railroad Co. v. The People, 83 id. 467; Andrews v. The People, 84 id. 28; Gage v. Parker, 103 id. 528; Blake v. The People, 109, id. 504. If, however, it is made to appear that the court confirming such assessment had no jurisdiction to enter such judgment, then it is not conclusive of the regularity of the tax, but may, like any other void judgment, be attacked collaterally, by showing irregularities in the proceedings by which it was attempted to be levied. Schertz v. The People ex rel. 105 Ill. 31. From what has been said as to the proof necessary to make a prima facie case in such proceedings, it must follow that in the absence of proof, by the defendant or objector, to the contrary, it will be presumed that a judgment of confirmation was regularly entered. But appellant insists that by overruling his tenth objection, (referred to in his argument as the eighth) and in refusing to allow him to support that objection by proof, the court below denied him the right to overcome that presumption. This raises the question, does that objection, if everything stated in it be admitted, show the proceedings anterior to the confirmation to have been so irregular as to leave the court without jurisdiction of the subject matter of said assessment ? There is no such thing as a demurrer to objections of this kind, and the objector is required to specifically state “the particular cause of objection” relied upon to defeat the judgment. (Sec. 191, chap. 120, supra.) The objection in question is in the following language: “Objector avers and charges that the alleged confirmation judgment in the said proceedings to make said alleged tax assessments against the property of objector, as hereinbefore described, and for which judgment is now sought to be obtained against his property, is null and void, for the reason the county court of McLean county that attempted to render said judgment of confirmation never, in any lawful way, obtained jurisdiction of the subject matter, and he therefore avers that the alleged confirmation proceedings in the matter of the alleged special assessments against the property of objector, for paving. Main street in front of his property, are without authority of law, and therefore null and void. Objector avers and charges it is necessary, before a court can obtain jurisdiction to hear and determine confirmation ■ proceedings in cases of special assessments for local improvements, that the court shall appoint three competent persons, commissioners, to examine what property in the locality of the proposed improvement will be especially benefited thereby, and estimate the cost of such improvement, and assess the same upon the property benefited by such improvement, in the manner described by the statute. (See. 24, art. 9, of the act of 1872, in relation to cities and villages.) And objector avers that the county court of McLean county that attempted to render the confirmation judgment in the matter of the alleged special tax' assessments against the property of objector for paving Main street in front of his said property, never appointed any persons such.commissioners, which was necessary to give the court jurisdiction in said proceedings, and hence the whole confirmation proceedings are null and void.” It will be seen that the objection affirmatively shows there was a judgment of confirmation by the county court of McLean county, but says that judgment was void because commissioners to make the assessment had not been previously appointed by said court. It does not allege that commissioners were not' duly sworn to act in that proceeding, or that commissioners did not act therein as required by the statute in such eases, making and returning the required assessment roll to that court, and giving the prescribed notices of the term of court at which a final hearing on their assessment would be had. It must be presumed, therefore, against the pleader, that all these preliminary steps were taken in conformity with the requirements of the statute. Would the mere fact that the court had not formally appointed the three persons who acted, render all that they did absolutely void ? Without such an appointment the proceeding would unquestionably be erroneous, but it was an irregularity which appellant should have urged against the judgment of confirmation, and the court, by its final judgment, having recognized the commissioners who acted as having been appointed, and treated their assessment roll as the assessment in the proceeding, w’e do not think it can be said there was a want of jurisdiction to confirm the same. We are of the opinion, then, that appellant did not show, or offer to show, that there was not a judgment of confirmation, valid in this collateral proceeding, and conclusive upon him as to all matters affecting the legality of said tax which could have been urged by him against said confirmation.. The first and first additional objections filed are but conclusions, and, therefore, insufficient to raise any specific ground of objection to the rendering of said judgment. Without discussing the merits of the others as defenses in a proceeding to confirm the assessment, none of them can be availed of here, for the reasons already given. Appellant was estopped ¡by the judgment of the county court from setting up either of said defenses in this proceeding. It follows that the county-court properly refused to call a jury to pass upon the facts alleged in either of the objections, and to hear evidence to support them. Bach of the objections showing upon its face that it could not be interposed as a defense to the judgment applied for, nothing remained for the court to do but overrule them, and render judgment as it did. It goes without saying that no ground of reversal can be successfully»urged here which was not raised by the objections below. We find no reversible error in this record. The judgment of the county court will be affirmed. Judgment affirmed.